Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 08/26/2021.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
4. 	Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 14, Applicant claims “a control circuit controlling the voltage level of the specific circuit”, where ‘the specific circuit’, lacks antecedent basis [Examiner suggest to change ‘the specific circuit’ into ‘the specific node’, since ‘the specific node’ had been claimed in claim 1, line 5].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Line 16-18, Applicant claims “wherein in response to the ESD event occurring at the input/output pad (140), the first N-tvpe transistor (NT1) is turned off to open the path between the core circuit (110) and the ground terminal (Vss or 150) such that the core circuit (110) does not electrically couple to the ground terminal (Vss or 150)” [NOTE. elements in bracket corresponds to Applicant’s claimed features], which is indefinite, since the use of term ‘to open the path’, is very confusing. Applicant’s feature ‘to open the path’ in plain English means to create/establishing a path, but then Applicant claims such path is created so that ‘the core circuit does not electrically couple to the ground terminal’, which makes whole claim and it’s operation very confusing [Examiner suggest to use terms like ‘an open circuit’, since when Applicant’s NT1=off, it just creates an ‘open circuit’, which is well known term to be used in the art. Also, Claims 3-16 are depending on claim 1. Therefore, please, make sure to change accordingly].
Appropriate correction is required.
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8. 	Claims 1, 3-7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”, US Pub 2009/0168280), in view of Etherton et al. (“Etherton”, US Pub 2009/0310266)
Regarding claim 1, Huang teaches (Fig. 1-7; Para 32-40, 46) an operating circuit (100) coupled between 
an input/output pad (Pad 310) and a ground terminal (GND) and comprising: a core circuit (core circuit 320); a first N-type transistor (350 comprises p-type T2 and n-type T1) determining whether to turn a path (path between 310 and 320) between the core circuit (320) and the ground terminal (GND) on or off according to a voltage level of a specific node (using ‘CON1, CON2’ connected to receive corresponding control from terminals ‘IN, OUT’); an electrostatic discharge (ESD) protection circuit (360, 340, 330) coupled between the input/output pad (310) and the core circuit (320) to prevent an ESD current (leakage current during ESD event) from passing through the core circuit (320) and comprising: a detection circuit (360, 340) determining whether there is an ESD event at the input/output pad (310) and generating a first detection signal (on terminal OUT) according to the detection of the ESD event at the input/output pad (310); and a releasing element (330) providing a release path  (para 37-39) according to the first detection signal (on terminal OUT) to release the ESD current (using 330’s T5 operation to prevent leakage current; para 37-39); and a control circuit (i.e. 770) controlling the voltage level of the specific node (terminals ‘IN, OUT’ are generating corresponding control signal ‘CON1, CON2’; where 770’s S6 drain is coupled to terminal IN via R5, and terminal OUT coupled to gate of 770’s S6 and 730’s S5 (also, S6 is coupled to S5 (similar to T5) via C5. Therefore, when S6=on, it can create another path i.e. towards 703, resulting/controlling ‘the voltage level of the specific node, such as on terminals ‘IN, OUT’); Para 46-49) according to the first detection signal (on terminal OUT).wherein in response to the ESD event occurring at the input/output pad (310), the first N-tvpe transistor (350 comprises p-type T2 and n-type T1) is turned off to open the path between the core circuit (320) and the ground terminal (ground) such that the core circuit (320) does not electrically couple (i.e. when ‘CON1_from terminal IN = 0 & CON2_from terminal OUT =1’, resulting 350=OFF [meaning n-type T1=OFF; p-type T2=ON] and 330 n-type T5=ON; and when ‘CON1_from terminal IN=1 & CON2_from terminal OUT =0’, resulting 350=ON [meaning n-type T1 = ON; p-type T2=OFF] and 330 n-type T5=off. In another word, when 350’s p-type T2 = 330’s n-type T5= off, but 350’s n-type T1=on, resulting core circuit 320 to be grounded. However, when 350’s p-type T2= 330’s n-type T5=on, and 350’s n-type T1=off, resulting ‘an open path’ between core circuit 320 and ground terminal, and thus resulting a direct driving signal/path from pad 310 to core 320) to the ground terminal (ground). 
[NOTE. Applicant claimed “the specific circuit”, lacks antecedent basis. Therefore, under broadest reasonable interpretations (BRI), Examiner is interpreting this feature as “the specific node”, and not circuit]

However, Etherton teaches (Fig. 1-5; a control circuit (56) controlling the voltage level of the specific circuit (i.e. 52 to enable corresponding 50’s switches that coupling between fuse 48 and Vss) according to the first detection signal (i.e. 54’s ESD trigger signal 34, used in 56)) the core circuit (42, 46) comprises: a fuse (46 comprising fuses 48); and an internal circuit (42), wherein in response to the internal circuit (42’s output) receiving a driving signal (on 40) via the input/output pad (Fig. 5; ESD detection unit 54 is shown in detail, where Pad 82 is used for generating PVDD and pad 83 is used to generate Vss), the internal circuit (42) generates a current (Fig. 1; para 4, 8, 17-18, 30, 34) according to the driving signal (on 40), and in response to the current (I) passing through the fuse (48), the fuse (48) is programmed (38 and  52 are both use programmed signal). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang’s operating circuit to include the core circuit having a fuse to be programmed by an internal circuit, as disclosed by Etherton, as doing so would have provided protection for the fuse when powering up an integrated circuit from an ESD event, as taught by Etherton (abstract).
Regarding claim 3, Huang teaches in response to the ESD event occurring at the input/output pad (310), the first N-type transistor (350 comprises p-type T2 and n-type T1) is turned off to open the path between the core circuit (320) and the ground terminal (gnd).
Regarding claim 4, Huang teaches the detection circuit (360, 340) further generates a second detection signal (on terminal IN) which is the opposite of the first detection signal (on terminal OUT).
Regarding claim 5, Huang teaches the control circuit (i.e. 770) comprises: a first transistor (S6) setting the voltage level of the specific node (on terminals IN, OUT) to turn off the first N-type transistor (350 comprises p-type T2 and n-type T1) in response to the ESD event occurring at the input/output pad (310 OR 710).
Regarding claim 6, Huang teaches the first transistor (S6) sets the voltage level of the specific node (on terminals IN, OUT) to be equal to a ground level (GND) according to the first detection signal (on terminal OUT).
claim 7, Huang teaches the first transistor (S6) sets the voltage level of the specific node (on terminals IN, OUT) to be equal to the second detection signal (on terminal IN) (See, Fig. 2).
Regarding claim 11, Huang teaches the detection circuit (360, 340) comprises: a resistor (Fig. 3-4; R1) coupled between the input/output pad (310) and a first node (node between R1 and C1); a capacitor (C1) coupled between the first node (node between R1 and C1) and the ground terminal (gnd), wherein a voltage level of the first node (node between R1 and C1) serves as the second detection signal (on terminal IN); and an inverter (340) inverting the second detection signal (on terminal T1) to generate the first detection signal (on terminal T2).
Regarding claim 12, Huang teaches the capacitor (capacitor used in 360) is a second N-type transistor (i.e. C1), a gate of the second N-type transistor (350 comprises p-type T2 and n-type T1) is coupled to the first node (on terminal IN that is coupled to the node  between R1 and C1), and a source and a drain of the second N-type transistor (350 comprises p-type T2 and n-type T1) are coupled to the ground terminal (gnd).
Regarding claim 13, Huang teaches the inverter (340) comprises: a P-type transistor (i.e. T3) comprising a first gate (T3’s gate), a first source/drain (T3’s source/drain) and a second source/drain (T3’s source/drain), wherein the first gate (T3’s gate) is coupled to the first node (on terminal IN that is coupled to the node  between R1 and C1), the first source/drain (T3’s source/drain) is coupled to the input/output pad (310) and the second source/drain (T3’s source/drain) is coupled to a second node (on terminal OUT); and a third N-type transistor (i.e. T4) comprising a second gate (T4’s gate), a third source/drain (T4’s source/drain) and a fourth source/drain (T4’s source/drain), wherein the second gate (T4’s gate) is coupled to the first node (on terminal IN that is coupled to the node  between R1 and C1), the third source/drain is coupled to the second node (on terminal OUT), and the fourth source/drain is coupled to the core circuit (3210, Via 330).
9. 	Claims 8, 14 are rejected under 35 U.S.C 103 as being unpatentable over Huang (US Pub 2009/0168280), in view of Etherton (US Pub 2009/0310266) and Huang et al. (“Huang II” US Pub 2018/0019741).
Regarding claim 8, Huang and Etherton fail to teach the control circuit further comprises: a second transistor coupled to the first transistor in parallel and setting the voltage level of the specific node according to the second detection signal, wherein in response to the first transistor being turned on, the second transistor is also turned on, and  in response to the first transistor being turned off, the second transistor is turned off .
However, Huang II teaches (Fig. 3c or 4b; para 31-33) the control circuit (310) further comprises: a second transistor (P23) coupled to the first transistor (N23) in parallel and setting the voltage level of the specific node 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang and Etherton’s circuit to include the control circuit comprising two transistor’s arrangement to set the voltage level of the specific node according to the corresponding detection signal, as disclosed by Huang, as doing so would have provided an improved ESD protection circuit, as taught by Huang II (abstract).
Regarding claim 14, Huang teaches the detection circuit (360, 340) comprises: a capacitor (capacitor in 360) coupled between the input/output pad (310) and a first node (node between R1 and C, coupling onto terminal IN); a resistor (R1) coupled to the first node (node between R1 and C, coupling onto terminal IN) and the ground terminal (gnd), wherein a voltage level of the first node (node between R1 and C) serves as the first detection signal (onto terminal IN); and an inverter (340) inverting the first detection signal (on terminal IN) to generate the second detection signal (on terminal OUT).
However, Huang and Etherton fail to teach a resistor coupled between the first node and the ground terminal.
Huang II teaches the detection circuit (110) comprises a resistor (R21) coupled between the first node (node connecting detection signal Sd) and the ground terminal (ground) [Also, Huang II teaches a capacitor (C21 or C51) coupled between the input/output pad (150) and a first node (node connecting detection signal Sd); wherein a voltage level of the first node (node connecting detection signal Sd) serves as the first detection signal (Sd); and an inverter (INV2) inverting the first detection signal (Sd) to generate the second detection signal (St)].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang and Etherton’s circuit to include the detection circuit comprising capacitor and resistor between I/O pad and ground terminals, as disclosed by Huang, as doing so would have provided an improved ESD protection circuit, as taught by Huang II (abstract).
10. 	Claims 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Huang (US Pub 2009/0168280), in view of Etherton (US Pub 2009/0310266) and Huang II (US Pub 2018/0019741) and Tsai et al. (“Tsai”, US Pub 2007/0096213).
claim 15, Huang teaches the capacitor (capacitor in 360) is a first one type of transistor (n-type), a gate of the transistor (C1) is coupled to the first node (node coupling between R1 and C1), and a source and a drain of the first transistor (C1) are coupled to the input/output pad (310).
However, Huang, Etherton and Huang II fail to teach the capacitor being a P-type transistor having a gate, a source and drain [NOTE. Huang II teaches the capacitor (C21 or C51) is coupled to the first node (node connecting detection signal, and coupled to the input/output pad (150)].
However, Tsai teaches (Fig. 4, Para 10-11) the capacitor being a P-type transistor (404) having a gate, a source and drain (because 404 is a transistor, it is bound to have a gate, source and a drain terminals. Because term ‘coupling’ is very broad, it is understood that the corresponding terminal of 404 is ‘coupled with a 1st node like Vdd and pad 40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang, Etherton and Huang II’s detection circuit to include a p-type transistor in place of the capacitor, as doing so would have provided higher resistance while providing ESD protection during ESD events, as taught by Tsai (Para 11).
Regarding claim 16, Huang teaches the inverter (340) comprises: a second P-type transistor (i.e. T is p-type3) comprising a first gate (T3’s gate), a first source/drain (T3’s source/drain) and a second source/drain (T3’s source/drain), wherein the first gate (T3’S gate) is coupled to the first node (node between R1-C1, coupled to terminal IN), the first source/drain (T3’s source/drain) is coupled to the input/output pad (310), and the second source/drain (T3’s source/drain) is coupled to a second node (on terminal OUT); and a second N-type transistor (i.e. T4 is n-type) comprising a second gate (T4’s gate), a third source/drain (T4’s source/drain) and a fourth source/drain (T4,s source/drain), wherein the second gate (T4’s gate) is coupled to the first node (node between R1-C1, coupled to terminal IN), the third source/drain (T4’s source/drain) is coupled to the second node (coupled to terminal OUT), and the fourth source/drain (T4’s source/drain) is coupled to the ground terminal (ground).
Allowable Subject Matter
11. 	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claim 9,a search of prior art(s) failed to teach “ the control circuit further comprises: a third transistor coupled to the specific node and determining whether to transmit a specific signal to the specific node according to the second detection signal; and a fourth transistor coupled between the specific node and determining whether to transmit the specific signal to the specific node according to the first detection signal, wherein in response to the third transistor being turned on, the fourth transistor is also turned on, and in response to the third transistor being turned off, the fourth transistor is turned off”.
Claim 10 is depending from claim 9.
Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9am-4pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        10/22/2021





	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839